DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The office action is being examined in response to the application filed by the applicant on 20 May 2019
Claims 1-20 are currently pending and have been examined.
This action is made NON-FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the intermediate rail and the first utility post with the second and third utility posts connected by the rails must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Abstract
The abstract of the disclosure is objected to because it includes implied phrases, such as “… is provided” in line 1, which should be avoided. See MPEP § 608.01(b). Correction is required.  

Claim Objections
Claims 14 and 17-19 are objected to because of the following informalities: 
With respect to Claim 14, “plural additional apertures” in line 1 should read --a plurality of additional apertures--.
With respect to Claim 17, “first plural vertical pickets” should read --a first plurality of vertical pickets-- and “second plural vertical pickets” should read --a second plurality of vertical pickets--. 
With respect to Claim 18, “Claim 16” should read --Claim 17-- and “the plural vertical pickets” in line 4 should read --the first and second plurality of vertical pickets--.
With respect to Claim 19, “connected” in line 3 should read --connecting--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-11, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreno et al. (US 9,909,337 B1).
	With respect to Claim 1, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses a utility post (400), comprising:
first and second flanges (420, 440),
a rib (480),
the utility post (400) defining a length (404), and one or more of the first flange (420), the second flange (440), and the rib (480) residing along the length (404),
the first and second flanges (420, 440) extending generally oppositely and away from the rib (480),
the rib (480) extending generally perpendicular to the first and second flanges (420, 440), and
a plurality of apertures (426, 446, 486) defined through the first flange (420), the second flange (440), and the rib (480) and disposed generally parallel to the length (404).
With respect to Claim 2, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 1 and that the first and second flanges (420, 440) are each planar.
With respect to Claim 3, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 1 and that the first and second flanges (420, 440) are coplanar.
With respect to Claim 6, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 1 and that one or more of the first flange (420), the second flange (440), and the rib (480) are of substantially equal lengths.

    PNG
    media_image1.png
    724
    1147
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    789
    973
    media_image2.png
    Greyscale

Claim 7, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 1 and that the first flange (420), the second flange (440), and the rib (480) are of substantially equal lengths.
With respect to Claim 8, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 1 and that the first flange (420) and the second flange (440) are integral and in which the rib (480) is welded to the first and second flanges (420, 440). See Col. 8, lines 40-46, wherein first flange (420), second flange (440), and rib (480) can be added to an elongated fencepost number (402), for example by butt welding, making first flange (420), second flange (440), and rib (480) integral.
With respect to Claim 10, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses a utility post (400), comprising:
a first flange (420), the first flange (420) extending in a first direction and residing in a first plane (a);
a second flange (440), the second flange (440) extending in a second direction and residing in a second plane (b),
a rib (480), the rib (480) being connected to the first flange (420) and being perpendicular to the first plane (a); 
a first aperture (of a plurality of first apertures, 426), the first aperture defined through the first flange (420); 
a second aperture (of a plurality of second apertures, 446), the second aperture defined through the second flange (440); and
a third aperture (of a plurality of third apertures, 486), the third aperture defined through the rib (480).
With respect to Claim 11, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 10 and that the first plane (a) is coplanar with the second plane (b).
With respect to Claim 13, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 10 and that at least two of the first flange (420), the second flange (440), and the rib (480) are of substantially equal lengths.
With respect to Claim 14, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 1 and further including a plurality of additional apertures (426, 
With respect to Claim 15, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 10 and that the first flange (420) and the second flange (440) are integral and that the rib (480) is welded to the first and second flanges (420, 440). See Col. 8, lines 40-46, wherein first flange (420), second flange (440), and rib (480) can be added to an elongated fencepost number (402), for example by butt welding, making first flange (420), second flange (440), and rib (480) integral. 
With respect to Claim 17, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.
Therefore, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses a method of constructing a fence (100), comprising the steps of:
fixing a first utility (104, 400) post to the ground;
fixing a second utility post (106, 400) to the ground a predetermined distance from the first utility post (104, 400), wherein various posts 200, 300, 400,500 can be used to support various sections (102, 104, 106, 108) of the fence (100) (see Col. 4, lines 3-6),
wherein each of the first and second utility posts (400) comprises:
first and second flanges (420, 440),
a rib (480), the utility post (400) defining a length (404), and one or more of the first flange (420), the second flange (440), and the rib (480) residing along the length (404),
the first and second flanges (420, 440) extending generally oppositely and away from the rib (480), 
the rib (480) extending generally perpendicular to the first and second flanges (420, 440), and
a plurality of apertures (426, 446, 486) defined through the first flange (420), the second flange (440), and the rib (480) and disposed generally parallel to the 
attaching a first upper rail (x) between the first and second utility posts (104, 106; 400) by use of fasteners (272, countersunk screws) disposed through one or more of the apertures (426, 446) defined through one of the first and second flanges (420, 440) of each respective utility post (400);
attaching a first lower rail (y) between the first and second utility posts (104, 106; 400) by use of fasteners (272, countersunk screws) disposed through one or more of the apertures (426, 446) defined through one of the first and second flanges (420, 440) of each respective utility post (400);
the first upper rail (x) and the first lower rail (y) defining a first plane between them on their first sides and a second plane between them on their opposite sides;
connecting a first plurality of vertical pickets (114a) to the first upper rail (x) and the first lower rail (y) on the first plane; and
connecting a second plurality of vertical pickets (114b) to the first upper rail (x) and the first lower rail (y) on the second plane,
wherein the first and second plurality of vertical pickets (114a, 114b) comprise fence boards (114), which can be secured to both sides of fence rails (112) (see Col. 4, lines 25-32).
With respect to Claim 18, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 17 and further including the step of attaching an intermediate rail (z) between the first and second utility posts (104, 106; 400) and between the upper rail (x) and the lower rail (y) by use of fasteners (272, countersunk screws) disposed through one or more of the apertures (426, 446) defined through one of the first and second flanges (420, 440) of each respective utility post (400), and connecting the plurality of vertical pickets (114a, 114b) to the intermediate rail (z).
With respect to Claim 19, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 17 and further including the step of connecting a vertical picket (114a) to the fence (100), upon a first side of the first utility post (104; 400) on the first plane, and connecting a separate vertical picket (114b) to the fence (100) upon a side opposite the first side of the first utility post (104; 400) on the second plane, wherein vertical pickets (114a, 114b) comprise fence boards (114), which can be secured to both sides of the fence rails (112) of the fence (100) (see Col. 4, lines 25-32).
Claim 20, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 18 and further including the steps of:
fixing a third utility post (108, 400) to the ground a predetermined distance from the first utility post (104; 400), wherein various posts 200, 300, 400,500 can be used to support various sections (102, 104, 106, 108) of the fence (100) (see Col. 4, lines 3-6), and
attaching a second upper rail (x1, 112B in Fig. 14) between the first and third utility posts (104, 108; 400) by use of fasteners (272, countersunk screws) disposed through one or more of the apertures (426, 486) defined through one of the first flange (420) and the rib (480) of each respective utility post (104, 108; 400), the second upper rail (x1, 112B in Fig. 14) being perpendicular to the first upper rail (x, 112A in Fig. 14).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US 9,909,337 B1).s applied to Claim 1-3, 6-8, 10-11, 13-15, and 17-20 above. 
With respect to Claim 4, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 1 but fails to expressly disclose that adjacent apertures of the plurality of apertures defined through the first flange reside less than three and one-half inches apart.
However, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the plurality of apertures defined through the first flange of Moreno et al. such that adjacent apertures reside less than three and one-half inches apart, as such a modification involves only routine skill in the art. 
With respect to Claim 5, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 4 but fails to expressly disclose that adjacent apertures of the 
However, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the plurality of apertures defined through each of the second flange and rib of Moreno et al. such that adjacent apertures reside less than three and one-half inches apart, as such a modification involves only routine skill in the art. 
With respect to Claim 12, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claim 10 and that a fourth aperture (another aperture of the plurality of apertures, 426) is defined through the first flange (420), but fails to expressly disclose that the fourth aperture resides less than three and one-half inches below the first aperture.
However, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify fourth aperture defining through the first flange of Moreno et al. such that it resides less than three and one-half inches below the first aperture defined through the first flange, as such a modification involves only routine skill in the art. 

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno et al. (US 9,909,337 B1), as applied to Claims 1-3, 6-8, 10-11, 13-15, and 17-20 above, in view of Kronz et al. (US 2014/0237913 A1).
With respect to Claim 9 and 16, Moreno et al. (amended Figs. 1 and 12-14 on Page 5) discloses the limitation set forth in Claims 1 and 13 respectively and that the utility post (400) defines a length (404), but fails to disclose that one or more of the first flange, the second flange, and the rib terminate at a lower end that resides at an acute angle to the length.

Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify one or more of the first flange, the second flange, and the rib of Moreno et al. such that they terminate at a lower end that resides at an acute angle to the length as taught by Kronz et al. for the purpose of decreasing the force required to insert the post into the ground, thereby allowing easier penetration into the ground. See Paragraphs 0008 and 0010.

Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678